Earl Warren: -- Petitioner versus Frank G.Sain, Sheriff of Cook County. Mr. Leighton you may continue your argument.
George N. Leighton: Mr. Chief Justice, may it please the Court. At the time of adjournment yesterday, I was answering a question of Mr. Justice Goldberg with regard to the events on the occasion of the coroner's hearing of January 4. I was at the point of saying Mr. Justice Goldberg that with regard to the inquest into the death of Thompson when the deputy coroner asked the petitioner about this particular incident. He asked him where he was in the night in question. Townsend answered that he was in the vicinity of 35th in Giles in the City of Chicago. Now, it happened that the coroner knew that the body of the decedent was found at 47th in Wabash and the coroner turned to the police officer and said, “You must have the wrong man.” At that point, the investigating officer turned to Townsend and all these facts are in the coroner's minutes now before the Court as part of their response to paragraph 18 of the petitioner's habeas corpus. The officer then turned to Townsend, began jogging his memory as to some conversation the officer had with Townsend prior to the inquest and I remind Your Honors that the origin of this dispute in the record arose because Townsend had said that what he had said in the coroner's hearing was what the officer had told him to say. When the interrogation continued, the deputy coroner turned to the officer and said, “Look, you must have the wrong man”. At that point, the officer said to the coroner, “Well, we can go out and get these guys. They have their patterns. Why shouldn't we get credit for these cleanups?” In other words, he was saying to the coroner that this being the first time we're here this year, we're cleaning up some unsolved murders of 1953 and this petition appears to be as good as an individual clean up the record with as anyone else. That's all part of the record now when Your Honors request the respondents to specifically answer paragraph 18 for petition for habeas corpus.
Earl Warren: Is he represented by counsel then?
George N. Leighton: He was not, Your Honor. It was not the practice in Cook County to require counsel at coroner's hearings although it is the practice for defendants to be confronted with what they say or not say at the coroner's hearing. Now --
Potter Stewart: -- at the subsequent criminal trial?
George N. Leighton: That's right Your Honor, at the subsequent criminal trial.
Potter Stewart: This can be introduced in evidence against them or --
George N. Leighton: Or he --
Potter Stewart: -- that will be used for cross-examination?
George N. Leighton: That's right.
Potter Stewart: Which or both?
George N. Leighton: No, the cross-examination. If he doesn't testify, it is not admissible if he doesn't testify. But if he does testify as did the petitioner here when he tried to show what happened.
Potter Stewart: Then any prior inconsistent statement --
George N. Leighton: That's right.
Potter Stewart: -- can be used by the prosecution in (Voice Overlap).
George N. Leighton: That's right, Your Honor.
William J. Brennan, Jr.: What is this coroner's hearing state? Is this something special or -- what's its nature anyway?
George N. Leighton: It is just the nature, Your Honor, to determine how the decedent came upon his death. It's the ancient and classical coroner's inquest inquiring to the cause of death.
William J. Brennan, Jr.: And is it formal like this all the time?
George N. Leighton: It is. It's a very important part of the criminal proceedings in Illinois. Now, a great deal has been made, if Your Honor's please, to the insistence of the petitioner in this Court to make reference of these confessions and we are told by respondents of this Court that we have taken an inconsistent position in asking Your Honors to consider these confessions while we sought to object to them in the trial court. And since the objection has been made so extraneously, I have taken your case to go back and look to the record which I asked Your Honors to examine. On page 55 of the common law record of capital A which is the proceedings in the criminal court appears a motion made on February 9, 1955 by this petitioner, asking the Court to direct the state attorney of Cook County to furnish him with all the copies of the confessions taken from him on January 1, 1954. That motion was denied at the outset of the trial. It happens to be the law in Illinois today that a defendant who confesses to a crime upon his being arrested is entitled upon arraignment to a copy of his confession. In 1955, the law was just a reverse. It was the practice in Cook County not to let a defendant see a copy of his own confession until he came to trial and it was the result of the activities of the defense bar in Cook County that in 1955, Section 729 of Chapter 38 was amended to provide the law as it now exist. But in 1955 when this petitioner came to trial, the law was that he was not entitled to these copies of his confession and when he made the request by motion of his counsel, he was denied the copies of the confession so that if this motion had been granted, we don't know what defense counsel would have made of these confessions. These confessions were denied the petitioner by the trial court so it isn't true that the defendant --
Tom C. Clark: (Voice Overlap) the inquest?
George N. Leighton: Sir?
Tom C. Clark: Were they available as part of inquest?
George N. Leighton: Yes, Your Honor. They were available in the sense that that police had them in their possession.
Tom C. Clark: You mean they -- weren't they recorded there?
George N. Leighton: No, they were not, Your Honor.
Tom C. Clark: I thought you said that the policeman said something about an order to clean up.
George N. Leighton: Yes. You see, Your Honor on January 1, the petitioner had been interrogated at the police station after this drug injection. They had five confessions he had given, a five felonies, three --
William J. Brennan, Jr.: Were these five separate confessions or just a confession to five murders?
George N. Leighton: No, five separate confessions taken each individually each time and the respondents have told Your Honors that they are all separate confessions taken of separate different crimes and given all at one time while he sat there soon after drug injection. Within a few minutes -- I think five minutes or ten minutes. Prior to that, he said he wouldn't talk to anybody. Now --
Tom C. Clark: At the inquest, did they point out the names of the persons who he was accused of murdering?
George N. Leighton: Yes –- yes, Your Honor.
Tom C. Clark: Did he confess?
George N. Leighton: Yes, Your Honor.
Tom C. Clark: I know you have that information.
George N. Leighton: Yes. And the instant thing, Your Honor, Mr. Justice Clark, that with regard to the death of Thomas Johnson, they have the confession. They have the confession already but by the time of the inquest, he couldn't repeat. You see, the drug had worn off. He couldn't repeat what he had said so they were trying to jog his memory with the dispute generating between the police officer and the coroner which is shown in the coroner's minutes. So that the police, in answer Your Honor's question, the police did have these confessions then but it is not the practice as I'm committing with it of the police producing the confession. They hold those confessions you see, until the time of trial as a practical matter.
Tom C. Clark: (Voice Overlap) was they knew the names of the victims?
George N. Leighton: Oh, yes.
Tom C. Clark: The counsel did.
George N. Leighton: Yes. The --
Tom C. Clark: Townsend's counsel did.
George N. Leighton: No. Not Town -- Townsend didn't have any counsel.
Tom C. Clark: Well, it's in the record, wasn't it?
George N. Leighton: No, Your Honor. At the time of the inquest, counsel had -- there was no attorney there for Townsend.
Tom C. Clark: I understand you said a few minutes ago that it introduced the record of the inquest in the trial. The counsel would have it then, wouldn't it?
George N. Leighton: No, Your Honor. They didn't introduce the inquest of the other homicides at the trial. They didn't do that.
William J. Brennan, Jr.: As I understood it, unless Townsend took the stand to this trial, the minutes of the inquest could not be used --
George N. Leighton: That's right.
William J. Brennan, Jr.: -- by the state.
George N. Leighton: That's right.
William J. Brennan, Jr.: It's only on -- for cross-examination if Townsend had taken the stand and he didn't.
George N. Leighton: And he did. No, Your Honor.
William J. Brennan, Jr.: Oh, he did?
George N. Leighton: Oh he did. You see --
William J. Brennan, Jr.: And they did use them --
George N. Leighton: Yes. They did use them to impeach him.
William J. Brennan, Jr.: I see.
Tom C. Clark: All available.
George N. Leighton: They were available insofar as the minutes were relevant to his cross-examination.
Tom C. Clark: Whenever he said an inquest was not available, wouldn't he, whatever the officer said.
George N. Leighton: That is true.
Tom C. Clark: Well, they could have shown the victims' names.
George N. Leighton: That's right.
Tom C. Clark: Now in the post-conviction, was this canvassed on the post-conviction hearing?
George N. Leighton: Yes, Your Honor.
Tom C. Clark: All of his confessions you have amend -- the law you have amend.
George N. Leighton: I represented him in the post-conviction. I didn't represent him in the original --
Tom C. Clark: Did you have him at that time?
George N. Leighton: I had access to them -- I had access to the coroner's minutes and the post-conviction petition was based upon the very point that I make here.
Tom C. Clark: Did you raise the point of the other confessions?
George N. Leighton: Yes, I did Your Honor.
Tom C. Clark: They held against you.
George N. Leighton: And they ruled against me.
Tom C. Clark: The Supreme Court affirmed.
George N. Leighton: And the Supreme Court affirmed. They rejected the contention I made here. Now, to come back briefly to a point which I think is very important, if Your Honors please. This case is no different today before Your Honors than it was the day that I appeared before the Supreme Court of Illinois when I argued it. The only difference is that in the interim of time, I learned a great deal more about scopolamine than did Mr. Branion know at the time of the trial. The thrust of the constitutional question raised by this petitioner when he objected to the admission against him of the confession taken from him while he was under the influence of a drug given to him by a police doctor is the same question presented here. Your Honors could decide this question overlooking all these other questions about the niceties of scopolamine, its colloquial use as a drug known as “truth serum”. Because if Your Honors will look at the brief that I filed before the Supreme Court of Illinois, it is the very question presented here. The only difference between the case now and then is simply that I have added more detail. I know now more about this drug. I'm convinced from my knowledge of the subject that the constitutional issue was well-posed at the time it was made and that the confession at the time it was offered was an involuntary confession, the product of narco-interrogation. Now, the point is made by the respondents that this was not the same kind of connivance between a doctor and the police as in Leyra versus Denno. But I say to Your Honors that they were not interested in the good health of Charles Townsend. The reason why they call that doctor was to see to it that Charles Townsend was put in a condition by which he could be interrogated. And as Mr. Jernigan said to his superiors after the administration, I was able to get the confessions. It is because of that ability to get the confession after the administration of the drug that we say the Fourteenth Amendment was violated by the use of this confession.
Speaker: But -- how would you put the constitutional issue in this case that are asked which concerned. How would you put constitutional issue of this case that is, how do you determine whether the precise question was answered?
George N. Leighton: Whether a drug -- I'm sorry, Your Honor. Whether a confession taken from a state prisoner while he is under the influence of a drug injected into him by state police officer is a voluntary confession when it appears from the facts that prior to the injection he would not talk and immediately after the confession after the injection, he did give the confession.
Speaker: Are you saying that as a matter of law -- as a matter of law, the injection of any drug precedes a confession, an initiated confession?
George N. Leighton: If that injection produces a destruction of his will.
Speaker: That was a question of fact.
George N. Leighton: Yes.
Speaker: On the trial of fact below.
George N. Leighton: Yes.
Speaker: That was ruled against you.
George N. Leighton: That is true. But as Your Honors have held that if the ruling against the petitioner is not supported by evidence which Your Honors will respect and I submit to you in this case, the evidence shows that he was -- his will was affected by that injection and as pointed out by the very facts I've related here.
Potter Stewart: That's just a -- that's -- you're basing that just on a chronology. Now, what if a man had refuse to talk about a crime of which he was suspected of committing and said he had a headache and they gave him two aspirin tablets. And thereafter, he did confess. Would your rule apply?
George N. Leighton: If the aspirin tablets -- we could then demonstrate by the fact that the aspirin tablets --
Potter Stewart: Well and the only fact being that before the aspirin, he didn't talk and after the aspirin, he did talk.
George N. Leighton: Yes.
Potter Stewart: Now, your rule would apply then.
George N. Leighton: Yes, Your Honor. And you remind me of a point I've made in this case. You know this case stands for a very dangerous doctrine. If an ordinary motorist is going down the street according to the Townsend doctrine and he has an ordinary automobile accident and he is taken to the police station and complains of a headache and he asked for a doctor and the doctor comes in and gives him what the doctor thinks is proper and as a result of that, he is put in a stupor and he begins talking about crimes he has never committed. According to the Townsend case, he can't object because the test applied by the Supreme Court is not volition. Its adequacy of the medication, the fact that it takes his life upon the Supreme Court of Illinois is of no moment.
Potter Stewart: There hasn't been a finding that his will was not overcome --
George N. Leighton: Well then --
Potter Stewart: -- on the facts.
George N. Leighton: There has been a finding. I can see that because otherwise it wouldn't have been affirmed.
Potter Stewart: It couldn't have been.
George N. Leighton: No. But all I'm saying Your Honor, the finding is controverted by the indisputable record and the indisputable evidence we now have before us.
Potter Stewart: Being merely the fact that after the drug, he did confess.
George N. Leighton: Yes, yes.
Potter Stewart: And what if -- well --
Arthur J. Goldberg: Likely (Inaudible) that this drug had an effect upon his mind?
George N. Leighton: Yes.Mr. Justice Goldberg, that question is clear in this record. In fact the doctor said, he gave him the drug because he knew that it was to pacify and he used a very instant expression to put him in more of a state of -- or on reality and that it was for the purpose of affecting his mind and for the purpose of pacify and to deprive him. That was the purpose of the drug and the drug produced the confession. Now, we don't -- we don't have the --
William O. Douglas: Your point here is that you want a -- you want a hearing on this.
George N. Leighton: Well, Your Honor, I'm glad you asked me that question, Mr. Justice Douglas. I like to see this Court determine this case finally .This case has been in the judicial proceedings since 1955. And I think the time has come for us to have a determination of this issue. Your Honors can determine that on the basis of this record, this confession was unconstitutionally admitted and thus directed back to the trial court and the District Court for the entry of proper findings of fact and conclusions of law which I can then present to that court and we can dispose of this case. I think that this record -- that's why when I began my argument, I said to Your Honors, I was going to predicate this argument only on undisputed facts. These facts I stated to you are not subject to dispute. So therefore, no further hearing is necessary. They ruled on the matter as a legal question below.
William O. Douglas: When you say below, you mean the Federal District Court.
George N. Leighton: That's right Your Honor, the Federal District Court.
Speaker: You had a hearing.
George N. Leighton: Sir?
Speaker: You had a hearing.
George N. Leighton: Well, we had a hearing --
Speaker: What evidence -- if you went back for a further hearing, what evidence would you adduce that is not argued before the Court?
George N. Leighton: I'd adduced. I could adduce, I could produce and call more competent scientific people than Dr. Mansfield ever was and they would all testify that this drug caused this confession and since Your Honor asked me, I will tell you this Your Honor that I've been in communication with some rather expert people in this country on this subject. And if I have the opportunity to have this case heard on the merits, I would produce some outstanding experts, all of whom would testify that this drug under the circumstances of this case and this petitioner in the circumstance he was in as a narcotic addict with a huge injection of heroin, he was put in a position where he had no control over his will.
Speaker: Well, there was conflicting evidence at that time when the hearing was already held.The issue is resolved, isn't it?
George N. Leighton: That is true.
Speaker: As a question of fact.
George N. Leighton: As a question of fact but I say Your Honor that we're not precluded if the record shows that the determination of that question was not properly done by the -- in other words, if the constitutional question is not properly determined by the trial court, that doesn't preclude our coming to the federal court on habeas corpus.
Speaker: Were you forbidden? Were you provided or it was your predecessor presented in putting in any evidence that he can do?
George N. Leighton: To the extent that there were objections sustained here and there. I suppose that -- from the record, Mr. Branion put it all he had. I supp --
Speaker: What you're really asking for is that a new trial of the issue --
George N. Leighton: Of the constitutional issue.
Speaker: -- in which you with a great skill would be representing this defendant in setting a new trial.
George N. Leighton: Well, but Your Honor, I think the petitioner is entitled to that. If the trial court was wrong in the first place and the affirmance was erroneous --
Speaker: If he was wrong and I'm trying to find out what the statute claimed to be wrong.
George N. Leighton: He was wrong because they concluded that the confession was admissible when the evidence before the judge showed it was not.
Speaker: If that's what every question of the fact, every determination of the fact involves any conflicting evidence.
George N. Leighton: That may be true but where the constitutional question remains, we still are entitled to a hearing on the constitutional issue. We're entitled to that and this petition is entitled to that because the constitutional question was unfairly resolved. It was not properly determined.
Speaker: You don't agree with the findings of fact.
George N. Leighton: Sir?
Speaker: You don't agree with the finding of facts. That's what you mean, I think.
George N. Leighton: Well, the conclusion of the trial judge. In our practice Your Honor, they don't make findings of fact.
William J. Brennan, Jr.: Well, Mr. Leighton, I thought from what you said to us yesterday, you're in federal habeas now.
George N. Leighton: That's right, Your Honor.
William J. Brennan, Jr.: And you raise a question to this whether you're entitled to a rehearing, retrial or call it what you will of your constitutional claim in federal habeas before the District Court, didn't you tell us that?
George N. Leighton: Yes, Your Honor.
William J. Brennan, Jr.: And that's been denied.
George N. Leighton: That's right.
William J. Brennan, Jr.: Now that's why I'm a little puzzled when you say you don't want a rehearing, I think we ought finally could decide it.
George N. Leighton: Well, Your Honor, let me make myself clear. If Your Honor should determine that there should be a rehearing of these factual matters, we'll proceed accordingly. What I'm saying is that I believe that on this record, as it now stands, that is not the only answer. I believe Your Honors could take this record as it now stand since it presents a legal question and determine that that confession as it's shown by the record contrary to what Judge Igoe concluded because Judge Igoe could have made this conclusion himself. Your Honors could make that conclusion here.
William J. Brennan, Jr.: Well, you're invoking then the doctrine that on occasions where a constitutional claim rests on fact-finding, we may examine the record to see whether those fact-findings are supported, is that it?
George N. Leighton: That's right Your Honor and Your Honors have said that on number of occasions.
William J. Brennan, Jr.: And you think -- and your argument here is that it's not necessary to have another hearing because these fact-findings which have been against you are not supportable by the record in respect to the constitutional claim you mentioned.
George N. Leighton: That's right, Your Honor.
Tom C. Clark: Conflicting evidence.
George N. Leighton: Sir?
Tom C. Clark: Conflicting evidence here.
George N. Leighton: Yes, sir.
Tom C. Clark: I wonder also, what will you do with that confession or statement or whatever you want to call it, he told the policeman before the objection of the --
George N. Leighton: Well, Your Honor --
Tom C. Clark: -- that he had hit the man over the head with brick in this place where they found this victim.
George N. Leighton: Well, in the first place Your Honor, if that was the only thing that this petitioner had to contend with in the trial court, he would have been acquitted.
Tom C. Clark: Why is that?
George N. Leighton: Because no one would have believed that police officer because every police officer in the case contradicted this officer.
Tom C. Clark: As part of the evidence.
George N. Leighton: That's right. You see, Your Honor, if we didn't have to contend with the written confession, I wouldn't worry at all about what this officer said because Officer Cagney contradicts this other officer. And if you wish my answer --
Hugo L. Black: Cagney was the one who said it, was he not?
George N. Leighton: No, Your Honor. It was not Cagney, it was Officer Corcoran and Cagney was the principal officer. You see, I have a cynical view of that officer's testimony. I believe that somebody whispered to him that it was necessary before the jury to say this. He didn't say it in the preliminary hearing and he is contradicted by every officer in the case.
Hugo L. Black: Is that in the record, in which brief?
George N. Leighton: No, no, no. I said, I predicated my remark, Your Honor by saying that I have a cynical view of his testimony. You see, if the only evidence I had to contend with or this petitioner have to contend within the trial court was Officer Corcoran's testimony that he heard an oral remark. You see, in Illinois, we have well established cases that oral remarks are not seriously considered. You see, and this -- it's true that Officer Corcoran said that and it caused a great deal of dispute in the record. My time has expired.
Earl Warren: Mr. Leighton, may I ask you this question? I understand this man took an injection of this narcotic at about one o'clock in the morning.
George N. Leighton: Approximately, yes.
Earl Warren: Approximately, yes. Now, when normally would we expect -- could we expect withdrawal symptoms to develop and the sickness to come on in. Do you --
George N. Leighton: It varies to individuals depending upon the tolerance developed over the years of addiction but I'm told that it may start within six hours to 12 to 14 hours after the injection.
Earl Warren: That will last for how long?
George N. Leighton: An hour and a half or two until the drug has completely worn off or unless if the addict is kept in custody, he receives no medication, eventually, he will suffer a great deal but eventually he will leave that state, that mental of illness, mental and physical illness.
Earl Warren: To the fact that they only asked him few questions when he was arrested at five o'clock in the morning and then asked him no questions at all until 8:30 tonight when he probably would be within -- with all the symptoms.Does that play any part in this case?
George N. Leighton: Yes, Your Honor. I think it does. You see, these officers knew and by the way, this transfer of this man from one police station was interesting. It doesn't -- to the unsuspecting, it has no significance but to the experience, it does.You see, they're putting him away he wouldn't be questioned to be left alone until eight o'clock is significant when you look at it retrospectively. These officers knew who he was. They all admit; the record is clear. The officers knew he was an addict. They knew he had taken the drug. In fact, Officer Cagney so testify, so they knew -- they knew all these. Now, it is true that we don't have this case here we had in Leyra versus Denno where there is proof that the prosecuting attorney stayed another room and they bugged the room and this -- we don't have the tape recordings and all that. We don't have that kind of thing. We have here much more subtle form of the use of knowledgeable consequences of a drug addict in this condition and as I said before, they weren't interested in Charlie Townsend's mental and physical well-being. They wanted to put him in a condition to question him. That was the whole purpose of this.
Speaker: I remember you're saying and you correct if I'm wrong from the first argument of this case and I think I asked you the question that you did not claim that the administration of this drug by the prison doctor was part of a scheme to induce this man to confess which we may know such claim is done.
George N. Leighton: If I made the answer to that direct Your Honor, I didn't mean to carry that impression completely. What I meant to say was that there isn't the obvious scheme that we find in Leyra versus Denno. This is much more subtle to say. And you see Your Honor, if this wasn't part of the plan, the thing they would have done and these officers were officers of great experience, they would have let that man alone. That's all they had to do was to leave him alone over a period of time and then they could have questioned him later and he would have resisted their interrogation. You see, this is the plain fact of the matter.
William J. Brennan, Jr.: Well, Mr. Leighton, I have somewhat the same recollection with my Brother Harlan. I understood that this was administered while he was exhibiting withdrawal symptom from an earlier application of the drug that he taken himself and that this was administered to relieve him of the pains of withdrawal symptoms. Was I wrong about that?
George N. Leighton: That was -- that is the ostensible -- that's what the record shows ostensibly. All I'm saying Your Honor that when you reflect upon it a little longer than that, the ostensible purposes are displaced by the real purpose of the injection as shown by the fact that I just quoted to Your Honors today a letter which is made part of the record written by the officer who took the confession in which he said that after the administrations, I was able to get the confession.
William J. Brennan, Jr.: But was there a fact-finding that this administered to relieve withdrawal symptom?
George N. Leighton: Well, you see, Your Honor, in Illinois we don't -- in the criminal courts, we don't have findings of fact.
William J. Brennan, Jr.: I see.
George N. Leighton: We don't do it like that. There should be. I've often thought we ought to have especially in confession cases. The judge says, confession motion overruled and naturally, that concludes all the findings inherent in that determination. But we don't have finding the fact as we have it in the federal court.
Speaker: Could I ask you one more question?
George N. Leighton: Yes, Your Honor.
Speaker: In making these findings of fact, I call them findings of fact.
George N. Leighton: Yes, sir.
Speaker: In making the determination that this was not an involuntary confession, do you claim that the trial court applied any erroneous constitutional standards?
George N. Leighton: Yes, Your Honor.
Speaker: What are they?
George N. Leighton: The standard that was erroneous was that this drug was a proper drug to be used under the circumstances. This is what they used and the Supreme Court of Illinois --
Speaker: That's a question of fact.
George N. Leighton: Well, it is a question of fact but it was also a question of fact Your Honor in Rogers versus Richmond which Your Honors held that reliability of a confession is an unconstitutional standard to be applied in a confession case. Your Honors so held in the Richmond case and I suggest to you Your Honor that the Illinois Supreme Court and Illinois trial courts made the same error in this case that the Connecticut courts made in Rogers, you see. They applied the test here which I find in reflection almost ludicrous because they say that the fact that the drug produces confession that takes a man's life is of no consequence. The fact that it is important is that the drug eased his pain for the moment. You see, that's what the Supreme Court did and that's what the trial court did in effect by its own ruling of the objection to the confession.
Speaker: Was there any ruling made or statement made by the trial court that -- in determining whether this was a voluntary confession or not. He was influenced by the fact that the confession was true and was cooperative?
George N. Leighton: No, no, no.
Speaker: Nothing of that kind.
George N. Leighton: Nothing like that.
Speaker: That was Rogers against Richmond.
George N. Leighton: Yes, that was Rogers versus Richmond.
Speaker: This isn't Rogers versus Richmond.
George N. Leighton: No, no, he didn't say that. All I'm saying is that the error is the same kind of error using a different standard. They used the standard in this case of the propriety of the drug not its effect upon his will, you see. And I suggest to you that -- analytically, the same error was made in this case as was made in Rogers versus Richmond and we cite Rogers versus Richmond and depend upon it as part of our argument before Your Honors.
Earl Warren: Mr. Leighton, we took the last 10 minutes of your argument with questions and I'm going to give you five more minutes in rebuttal if you desire.
George N. Leighton: I will appreciate that.
Hugo L. Black: I want to ask you one more question.
George N. Leighton: Yes, Your Honor.
Hugo L. Black: I've been waiting to ask you this. I didn't quite understand one statement you made. I understood you to say that it was your belief that this case should be ended now and that our determination, if we made it, this evidence of the confession being involuntary was not supported by evidence within the case. Why would that be in the case?
George N. Leighton: If Your Honor should hold here that this confession on this record as it now is before Your Honor as it was before the District Court and that the District Court erred in dismissing the petition and Your Honor should find as a matter of constitutional conclusion that that confession was inadmissible. Then upon remand, only one thing will be left for the district judge to do and that is to make certain findings of fact and conclusions of law which shall guide the state authorities in the retrial of this petitioner.
Hugo L. Black: But you do not claim then that he wouldn't have to be retried.
George N. Leighton: Oh! No, Your Honor, by no means.
Hugo L. Black: I was --
George N. Leighton: By no means.
Hugo L. Black: I thought that you would contend that.
George N. Leighton: And they -- I assume Your Honor, they have no positive charges against this petitioner. I happen to know, they have no evidence against him.
Hugo L. Black: Well, that's all I want to find.
George N. Leighton: (Voice Overlap) accept his confession. Thank you very much, Your Honor.
Earl Warren: Mr. Hladis. And you may -- Mr. Hladis, you may have five minutes additional if you should desire it also.
Edward J. Hladis: Mr. Chief Justice, may it please the Court. As we have tried to marshal these vast expands of proceedings, it is our view that this controversy presents two basic issues. The first I think is rather easy to phrase and that is whether or not Judge Igoe in the United States District Court abused his discretion when upon an independent examination and investigation of the record in the Supreme Court of Illinois, he was satisfied that this petitioner was accorded due process and dismissed the petition. The second one is much more difficult to phrase and that's the one that has caused the problem particularly today. As I read the petitioner's briefs, as I distill his arguments, his claim appears to be that a drug induced confession is violated of the Fourteenth Amendment. If that would be the issue then I would not be standing here today. The issue in this case is whether this confession was drug induced and nowhere, nowhere that we had any demonstration at all from this petitioner that this confession and the amount of drugs employed here could have possibly in any way at all, could it possibly created such a situation in his personality as to induce a confession. Before I examine these two basic propositions, I would like to make one remark by way of preface. As this Court well knows, the final judgment in this proceeding was handed down in April of 1955 in the Criminal Court of Cook County. Since that time, we have had one post-conviction hearing, four petitions for writ of certiorari --
Potter Stewart: There's a direct appeal first, wasn't it?
Edward J. Hladis: Yes. I'm including the direct appeal, one post-conviction hearing in the State of Illinois, four petitions for writ of certiorari and this proceeding. We have great many papers in this file. I will try to summarize and analyze the proceedings. I have experienced the scene here what I thought it was a rather resourceful use of the federal writ of habeas corpus and in general of post-conviction remedies. I think it's my responsibility not only as an advocate but as a member of the bar of this Court to call certain basic discrepancies, contradictory theories to the attention of this Court. In doing so, I want this Court to know and to understand that in no manner of safe reform I -- am I imputing any form of criticism upon imposing counsel. As I can truthfully say, I respect the gentleman as a lawyer as far as his ability is concerned and through my activity in the states attorney's office I have got to know him as a friend. However, aside from the issue of this petitioner in this case and I just want to rest one minute on this point. This case presents a problem as far as federal habeas corpus is concerned and I would like, if I could to speak, as a lawyer rather than as an advocate. And I would like to report an incident that I heard several years ago which is quite applicable that during a course of a television interview of a counsel or attorney from the foreign service of England, where he was interviewed in the Chicago station about three or four days after another internationally famous death case in this country. And while this gentleman was discussing the pre-criminal procedures in England, he made one observation which didn't strike me until I realize of the man not our own, the man of the English bar had mentioned it to us and that was this. He appreciated the concept of dualism of sovereignty that we have in this country, the several individual 50 states and the national federal state that we have. And he marveled at the manner in which the Fourteenth Amendment and the guarantees incorporated therein could be made available by way of our federal writ of habeas corpus. And I, as a lawyer, think it's one of the finest inventions that's ever been made in the field of jurisprudence, but I think we must always remember that up until, I believe it was 1867, it was impossible to review a state court conviction. It was not until the enactment of the Federal Habeas Corpus Act that this could be done. And I cannot help but feel that if federal process such as being employed here to the point that one could very well consider it an abuse, I cannot feel and fear that possibly Congress might take a more restrictive view someday and a great deal of damage would be done.
William O. Douglas: That of course raises a very large question as to the power of Congress to cut down the availability of habeas of corpus in the federal court. It's something we don't need to get into here.
Edward J. Hladis: I understand. Now, I address myself with the first proposition sir and that is whether or not Judge Igoe abused his discretion. During the course of the last argument which is held in February of this year and once again during the course of this argument, questions have been propounded by several members of this Court. Counsel, what did you want to put in? And for some reason or other, the petitioner and his counsel just have not been able to tell the Court precisely what it is. This federal habeas corpus proceeding began in December 1958 before Judge Igoe. It began before Jennings v. Ragan and up until Jennings v. Ragan, it was a practice and what everybody thought was the approved practice in the Northern District of Illinois to judge or to apply the Brown versus Allen criterion from the opinion of the highest court of the state and not the record. The state office petitioned on that basis and counsel for petitioner in addressing Judge Igoe during that proceeding and that transcript is a part of this record. As a matter of fact, it is found on page 26 of the transcript, December 15, 1958. And this is counsel speaking and quote, “I agree with Your Honor that the cases on this subject hold that Your Honor need not conduct a hearing in the sense of witnesses being called. I agree with Your Honor that we could submit to you for an example and I could make it available to Your Honor quite promptly. I could make available to you the court reporter's notes, transcript of the hearing in question. I could present that to you, it won't take me long,” in December 1945, as I said, before Judge Igoe pursued the practice prior to Jennings. In the meantime, Jennings was decided on petition writ of certiorari. This Court vacated the orders of the lower court citing Jennings v. Ragan. Now, counsel during yesterday's argument made some suggestions that some mandate came down to Igoe as to what he should do. As I read that brief, minute order, there was no secret or implied mandate contained therein. It was an order of this Court when they cite Jennings and it's quite obvious to everybody that to practice now is in applying the Brown versus Allen standard, in attempting to ascertain whether or not there was a vital flaw in a state court proceeding. The District Court judge no longer can rely upon the opinion alone. He must go to that record and that is the practice now. And that record came up and Judge Igoe on the 12th of June took that record. And for 12 days he had it and he examined it.
William J. Brennan, Jr.: Was there ever a practice Mr. Hladis to supplement the conditional testimony?
Edward J. Hladis: Yes. I was -- I don't want to be impertinent sir, but I was subjected to it in another death case which this Court had recently and denied certiorari. As long as you ask a question, I wanted to develop that I may develop it right now. Your Honor, as we read Brown versus Allen, Brown versus Allen is an opinion of caution, of caution to the trial judges admonishing them that it is only in the extraordinary cases that the federal court will end the theory. In line with your question sir, I suggest and I urge that it should be proper practice that before any witness be called that the state be entitled to know whether it can rely upon that record and I think the determination as to whether there is a vital flow in that record or not should be made before anything. I'll tell you what happened to me in the other case. I filed my answer and set this up to Brown versus Allen defense up as the first affirmative defense and I requested the ruling on that defense before we go any further. The District Court judge took it under advisory. Now, I have a problem in Illinois because in Illinois in confession matters, as a matter of decisional law, any law enforcement officer who was in any way associated with the defendant during this investigative process out of which a confession arises must be called. In other words, the state cannot choose say five out of 14 and say we'll go with five witnesses and prove up the voluntary nature. You've got to call all of them. And if you don't, reverse and remanded for a new trial. I'm in the Federal District Court, I don't know. My only defense, I'm notified within 48 hours with the state court record and I don't know whether I can rely upon that state court record and we were put to the test as far as evidence is concerned. So I was forced to gamble. I was forced to gamble and say, “I will go with the record. I will not examine that record and choose my witnesses because certainly, I won't call all of them in the federal court.” So I respectfully suggest Your Honors, if this question should in any way at all come up during the course of the discussion in this case, I think that it is sound practice consistent with the spirit of federal habeas corpus as announced by this Court in Brown versus Allen and it is orderly practice that before any evidence be given, the state have a determination from the District Court that he is -- the district judge is either satisfied or he is dissatisfied with the state court record. And if he is dissatisfied then we know where we stand. We know that we have to go to trial.
Potter Stewart: I don't know how important this is in this case but I don't entirely understand what you're saying. If he's satisfied with it then there would be no occasion for referring more evidence.
Edward J. Hladis: That is right.
Potter Stewart: Well, that's the end of it and there would be anymore --
Edward J. Hladis: That is right but we'd like to know.
Potter Stewart: You would know, wouldn't you? And if he began adducing evidence, he would indicate that he was not satisfied with the state court record.
Edward J. Hladis: Well, in the other instance which I recited to Mr. Justice Brennan during -- in answer to his question, I didn't know because I was told expressly I would take that under advisement.
William J. Brennan, Jr.: Well, I understand it but what you're suggesting is that the District Court should first -- before he does anything, examine the state court record.
Edward J. Hladis: That is right.
William J. Brennan, Jr.: Is that it?
Edward J. Hladis: That is correct.
William J. Brennan, Jr.: And as my Brother Stewart suggest if he decides that the constitutional question was properly considered and decided, that's the end of the case.
Edward J. Hladis: That is the end of the case.
William J. Brennan, Jr.: But that -- if he thinks something more is required then what does he do, does he merely supplement the state court record or does he retry factually the constitutional claims.
Edward J. Hladis: What will happen to that record in the event that he is -- well, that would be a case of dissatisfaction. He is not satisfied with what he had in the record. What would happen to that record would depend upon the trial technique of the attorney representing the state whether he is going to introduce it, I assume that he would, but he would give accumulative evidence also. It would almost develop into a trial de novo on the issue but I don't think that -- I submit that the state should not be led dangling on that issue. We get -- and the statute says three days and that's just about what we get and it takes us just about that time to get that record from Springfield on to Chicago. And gentlemen, that's all we have when we go to a federal court, that's our case and we I think we're entitled to know whether that is going to stand after the case or not.
Earl Warren: Well, is that vital in this case in the posture in which it is here?
Edward J. Hladis: I would say yes in this respect that Judge Igoe I think follow the procedure as outlined by Brown versus Allen. And he exercised the discretion on the basis that the state court record was satisfied that all the issues raised, the counsel practically conceded off before -- off before this courtroom this morning when he said the record that we have here is no different than it was when I was in the Supreme Court of Illinois and that's true. There had been a few changes in theory, a few changes in technique but it's the same record.
William J. Brennan, Jr.: Well, it's the same record obviously since Judge Igoe didn't supplement it. I must confess I'm a little confused about what Mr. Leighton's position is but I gather that the last thing he answered me was, if we think well of it, we can send it back for at least supplemental -- supplementing this record on the properties of the drug hyoscine.
Edward J. Hladis: Well, I hope that I can demonstrate to you sir in the course of this argument that those properties were thoroughly explored in the trial court and examined by the trial court. I'm talking about the criminal court of Cook County now by way of the experts from both sides. I'm sorry.
Speaker: You addressed yourself to this case in a factual situation.
Edward J. Hladis: Fine.I'll do that right now sir, thank you.
Hugo L. Black: May I ask you one?
Edward J. Hladis: Yes sir.
Hugo L. Black: Do you understand that Judge Igoe proceeded on the assumption that we could not take out evidence in addition to that which is shown in the record?
Edward J. Hladis: No.
Hugo L. Black: You do not thought --
Edward J. Hladis: No.
Hugo L. Black: You think if he considered he had the power to do so if he wanted to.
Edward J. Hladis: Yes, yes.
Hugo L. Black: And if he reached the conclusion that he shouldn't have.
Edward J. Hladis: That is correct.
Hugo L. Black: On the basis that the findings were issued, were tried out and therefore they should (Voice Overlap)
Edward J. Hladis: That all issues (Voice Overlap)
Hugo L. Black: -- again, is that it?
Edward J. Hladis: That all issues I believe these findings read were fairly raised and the state court proceedings were heard. It was accorded due process and also as independent finding on the basis of that state court record that the confession in question was voluntary. That was his reaction to the --
Hugo L. Black: Was that the -- I don't -- I that brings it back to my first question. Is it your -- do you think that he tried it on the assumption that if he reached the conclusion that the issues had been tried in the court and a decision made that he had no power to go into those same issues again and bring in additional evidence on either side.
Edward J. Hladis: I find nothing in the record which would indicate that Judge Igoe was under the impression that occurred in the Rogers v. Richmond that he was bound by the state court determination. In other words, this was not an advocation of federal judicial power. This was an exercise of federal judicial power. I find nothing in the record which would indicate that Judge Igoe had a feeling that he had to go along with the state finding on the federal constitutional issue.
Hugo L. Black: Are you arguing on the premise or are you presenting an argument you have been presenting on the premise because I'm not quite sure that when the issues have been -- the issues of facts have been tried on this constitutional question raised -- was raised -- based has been tried in the state court on evidence, carried to the Supreme Court and it affirms that bars any -- going behind those findings on a federal -- in a habeas -- federal habeas corpus proceeding.
Edward J. Hladis: To go behind those findings?
Hugo L. Black: Yes. Why they have been tried out by the state court with the issues squarely presented evidence offered on each side and findings made in the state court. Are you proceeding -- is your argument based on the premise that should in the matter --
Edward J. Hladis: Are you talking about the fact-finding sir or --
Hugo L. Black: That's right. I'm talking about fact-finding.
Edward J. Hladis: You're talking about fact-finding. As far as any fact-finding which is based upon disputed evidence, I think that the -- that ends the issue as far as the federal courts are concerned and this Court has said so in any number of occasion.
Hugo L. Black: Well, would you call the application of the facts to the law a fact-finding or --
Edward J. Hladis: No, no, if you have undisputed facts and apply them to the law, no. That is a different situation such as we have in Rogers v. Richmond say with wrong standard was applied. The standard of reliability as against voluntariness was applied.
Hugo L. Black: Well, as I understand your position here is that findings of facts made in the state courts whether -- and approved by the State Supreme Court should be accepted as final and binding for the purpose of determining the constitutional issue raised on habeas corpus.
Edward J. Hladis: Yes.
Hugo L. Black: Was that Judge Igoe's position?
Edward J. Hladis: I don't know. Really, I don't know sir.
Potter Stewart: Is Judge Igoe's order in this case appearing or excerpt in the original record? I can't seem to find anything that we have on the briefs.
Edward J. Hladis: I believe I summarized it sir. I did not verbalize it.
Potter Stewart: So the original record would be (Voice Overlap).
Edward J. Hladis: The original record, yes, which incidentally is the only record we should know.
Potter Stewart: Yes.
Edward J. Hladis: Coming now to the question of this confession. This counsel had advised you the petitioner was arrested in January 1, 1954 about one o'clock in the morning. About an hour and a half prior to that time, he had taken some heroin having been an addict with two previous years. At the time of his arrest, he was 19 years of age, he had been examined by a psychiatrist and found to be legally sane but of low border intelligence. And the psychiatrist equated his psychological finding to a range of 75 to 80 which he testified compared favorably to the average of the United States Army. He was asked certain questions regarding vital statistics and for about a half hour was questioned by the police officers.
Arthur J. Goldberg: (Inaudible)
Edward J. Hladis: Yes, sir.
Arthur J. Goldberg: (Inaudible)
Edward J. Hladis: That is right. But you'll find in records pages 1027 to 1030 that he translated that into the terms of mental IQ, this is the evidence. The range is from 75 to 80 for petitioner, though it's below average, it compares favorably with the World War II average mental IQ of 78. And the record references on that at 1027 to 1080.
Arthur J. Goldberg: (Inaudible)
Edward J. Hladis: I believe that applies to the case and was used once and then borderline intelligence was used in another time. After the --
Speaker: I suggest we are to do something without the army?
Edward J. Hladis: After a half hour interview, period of questioning, there is some discrepancy in his own testimony as to what happened. When he was on the stand during the preliminary hearing and the motion to suppress, he stated that he talked to them only a half hour. When the petitioner testified in the trial before the jury, he claimed that they talked to him for about two hours. At any rate, they took him about five o'clock in the morning over the 19th District and that's a new station. The record so shows and there's nothing in the record to support any supposition or inference that was made here that this man was taken to another station for any sinister purpose. If you read the record, you'll find that the squad led by Officer Cagney had left and then they return late in the evening and the answer most probably is that they were on the night shift and they were going home. He remained at the 19th District Police Station until approximately 8:25 p.m. or about 8:30 p.m. of January 1. During the day, there is no dispute about the fact that he was not questioned by anybody. He admitted that food was available one of the lock up keeper testified that food was offered to him and he refused it.
William J. Brennan, Jr.: Was there anything about his undergoing withdrawal?
Edward J. Hladis: At that time, no. The testimony of the men that handled him, all is in one direction that they didn't observe anything unusual about him. When they spoke with him, he spoke coherently and he exhibited no problems at all.
Earl Warren: Up to what time?
Edward J. Hladis: The withdrawal problem actually set in around -- I would have to say about 10 minutes to 9:00 sir because he was brought back in the 19th District about 8:25 to 8:30 p.m. in the first of January and then we have to show off which the record reflects, it took about 10 to 15 minutes. And then they began to talk to him about 10 minutes to 9:00 and it is at this point that we give in to the controversy about the oral statement. One that is testified to by Officer Corcoran at pages 647 to 650. As I read the record, we would -- we indicated that the oral statement was given somewhere between 10 minutes to 9:00 and 9 o'clock. He was being questioned by four officers. Not all of them participated but they were there one time or another. Both on direct examination and cross-examination of the court he testified that when he was asked about striking a man of 38 in Michigan and robbing him that the petitioner answered in the affirmative. Now, during the course of this argument both yesterday and this morning, this Court and particularly Mr. Justice Clark exhibited a considerable amount of interest in that oral statement. Excuse me. And if I remembered counsel's remarks yesterday since we attached no significance to that. It would seem to create the impression that it was almost non-existent.
Potter Stewart: What I missed I'm sorry.
Edward J. Hladis: I beg your pardon.
Potter Stewart: It attached no significance to what?
Edward J. Hladis: To the claim of the oral statement that was made somewhere between 10 minutes to 9:00 and 9 o'clock (Voice Overlap).
Potter Stewart: But not hitting a man over his head with a brick, is that it?
Edward J. Hladis: I beg your pardon. That's right. That is correct. At pages 1274 and 1275 to some very explicit and specific instructions were given on this oral statement. At page 75-a, now that is the common law record coming out of the State of Illinois which is also part of this record, we find the petitioner's motion for a new trial which is filed in the Criminal Court of Cook County. And under point two, the Court erred in admitting into evidence the oral confession made by the defendant because it was involuntary -- because it was an involuntary confession. The issue there was not whether there was an oral confession but whether that oral confession was involuntary. Under point four in his motion to new trial, the petitioner charged that the Court erred not sustaining the defendant's motion to suppress the confessions and admissions both oral and written. There is also a blanket charge on instructions. Now, in response to Mr. Justice Frankfurter's invitation during the course of the last argument --
Earl Warren: Before you get -- before we get to that, what have you to say about Mr. Leighton's statement that the other police officers, Cagney and others, contradicted this police officer?
Edward J. Hladis: Mr. Chief Justice, if I remember the record and I'm trying to keep all these marshals. I don't think there was any expressed contradiction, I don't think there was any mention of it made but I don't think there was any expressed contradiction.
Potter Stewart: You remembered a complete lack of corroboration from any of these officers.
Edward J. Hladis: That is right. That is correct. I mean Corcoran is the only man who testified to that and that can be explain --
Tom C. Clark: I remember that you said on (Inaudible)?
Edward J. Hladis: And secondly, you had a situation where Cagney was not present at all -- on all occasions either. He was not in the room consistently during that entire period.
Tom C. Clark: The defendant testified himself, testified that he was interrogated for half an hour without being (Inaudible) for the objection.
Edward J. Hladis: Now what --
Tom C. Clark: The counsel testified, he remembered Cagney asking him whether he's on 37th of Michigan or 38th of Michigan that night.
Edward J. Hladis: Now, one final observation on this oral admission as it relates to the state court proceeding and I pointed out the error of the admission of that oral admission was made in the Criminal Court of Cook County. On his writ of error, on his appeal of the Supreme Court of Illinois, you'll find that in the petitioner's brief, not a single instruction is challenged, not a single instruction. It would seem to me that if today, the view is that in fact there was no such oral admission and you have to express explicit instructions as we have in this record, it would seem to me that proper objection would have been made in the appellate level in the Supreme Court of Illinois. Apparently, there must have been some satisfaction that that testimony was given. As I said previously, the petitioner became ill somewhere between 10 minutes to 9:00 and 9 o'clock. It is quite obvious and we know now that he was suffering from withdrawal symptoms. And the doctor was called -- and Dr. Cagney called -- Officer Cagney called the doctor who was Dr. Mansfield, the police surgeon. During the course of yesterday's argument, Mr. Justice Goldberg asked counsel for the petitioner a certain question about the request that was made. And this came about in this fashion as I remembered counsel's representation originally on this whole thing that none of this was the petitioner's doing, the calling of a doctor, the administration of drug or anything. And then upon the question, counsel limited and says, “Well choosing this doctor.” If the Court will check the record at page 110, it will find that the petitioner on direct examination on a preliminary hearing testified that he had been talking with Mr. Cagney about this doctor friend of his and he was so ill that he requested Mr. Cagney to call this doctor.
William J. Brennan, Jr.: Is this Dr. Mansfield or --
Edward J. Hladis: The one that Cagney was talking about who happens to be the Dr. Mansfield, the police surgeon and that's the only man that they used as far as we know and they have no question for anything else.
Arthur J. Goldberg: Mr. Hladis, may I ask you a question?
Edward J. Hladis: Yes, sir.
Arthur J. Goldberg: The State's Attorney was there at that time?
Edward J. Hladis: At what time?
Arthur J. Goldberg: The time that he was there before the doctor arrived, is that correct?
Edward J. Hladis: The State's Attorney arrived after the doctor called. He arrived somewhere between 9:15 and 9:30 and the doctor arrived about 9:45.
Arthur J. Goldberg: What was the name?
Edward J. Hladis: Yes, sir.
Arthur J. Goldberg: What was his name again?
Edward J. Hladis: Jernigan.
Arthur J. Goldberg: Jernigan (Inaudible). There's a thing in your brief that I'd like to refer where you said on Page 14, he appeared to testify (Inaudible) as to the affect that (Inaudible). Now, how do you interpret that (Inaudible)?
Edward J. Hladis: Mr. Jernigan wouldn't have questioned him and if I have been in the same position that Mr. Jernigan was, I wouldn't have questioned him.
Arthur J. Goldberg: Now, why would (Inaudible)?
Edward J. Hladis: Because I would be cautious not knowing what it is. Now, on the basis of this record, that caution will not necessarily render this confession involuntary.
Arthur J. Goldberg: Now, you would (Inaudible) while he was under drugs, he stated innocence would not be the proper kind of confession to get in prison?
Edward J. Hladis: I wouldn't know anything about the drug and that would be the primary reason that I would stop.
Arthur J. Goldberg: You would --
Edward J. Hladis: That's correct.
Arthur J. Goldberg: -- drug? Now, is it your position that the State's Attorney was not aware of the facts of the drug administered?
Edward J. Hladis: That is correct. Mr. Jernigan has so testified he knew nothing about the treatment that was administered.
Byron R. White: But all he said was that he wouldn't have pressured him if he had known that he had a drug which would affect his mental process for that instance.
Edward J. Hladis: That is correct.
Byron R. White: -- not that he would have questioned him and his ability in behalf of this drug.
Edward J. Hladis: Well, when Mr. Justice Goldberg read to me, he read the -- I was making my answer on the basis of what he read to me from my brief.
Byron R. White: You wouldn't have questioned him if you had known that he had a drug that affected his mental process.
Edward J. Hladis: If I've known that it has affected his mental --
Byron R. White: If you had known that he has been given an aspirin.
Edward J. Hladis: If I know that he's been given aspirin? No, I would have questioned him under those circumstances.
William J. Brennan, Jr.: Under in no circumstances.
Edward J. Hladis: I would question him.
William J. Brennan, Jr.: Under those.
Edward J. Hladis: I would question him under those circumstances.
Hugo L. Black: Do you know about that?
Edward J. Hladis: I know something about aspirin.
Arthur J. Goldberg: Well, (Inaudible) himself testify and he was shaking and nervous and going to the bathroom and (Inaudible)?
Edward J. Hladis: Not knowing anything else?
Arthur J. Goldberg: Just as it did appear in the record.
Edward J. Hladis: Just as it did appear in the record. Now, the record as we have it, Mr. Jernigan did not know it was given to him.
Arthur J. Goldberg: But that he is so sick.
Edward J. Hladis: That is correct. Under those circumstances, I would have proceeded to interrogate the man.
Potter Stewart: Certainly, those circumstances are just the opposite from any indication that his mental processes had been affected adversely.
Edward J. Hladis: That's right.
Arthur J. Goldberg: On the other hand, you have (Inaudible) to change the cure void and the doctor (Inaudible), is that correct?
Edward J. Hladis: Well, I mean that's the reason the doctor was called to alleviate the pain.
Potter Stewart: Really experiencing what you might have done and might not have done but what we have here is the case where somebody have (Voice Overlap).
Edward J. Hladis: I'll get into the Thompson very shortly. Now, dwelling on this choice of doctor in the general area, there has been an impression attempted to be created that perhaps his entire program of treatment was forced upon him. I'd like to call the Court's attention to the history of this proceeding. In the first place, when this petitioner prosecuted its appeal in the Supreme Court of Illinois, no argument was made that the drugs were involuntarily administered or without his consent. No question was raised as to the purpose for which the drugs were given. He filed this petition writ of certiorari from the judgment of affirmance and that was done in August 3, 1957. Now, during the course of that petition, the petitioner wrote that the drug used is known under two names, namely, hyoscine and scopolamine. And the petitioner further declared to this Court and I quote, “that the drugs were administered to petitioner with his consent and with the avowed intention on the part of the police surgeon to alleviate the heroin withdrawal symptoms. The first time, the very first time in the history of this case that you get a switch in this theory, you get it in the post-conviction hearing. And incidentally, that post-conviction hearing is the very item which gives rise to the proceeding here. That's what started everything. And we had a new case and the only difference, the only difference between the record as it stood in the Supreme Court of Illinois and the record that we have here is the addition, is the compilation of a new item in trial. And what was the gist of that post-conviction hearing? The petitioner was trying to develop, trying to claim the constitutional right to a label just as simple as that.
William J. Brennan, Jr.: Label?
Edward J. Hladis: To a label. And the position he took there was that not only was a drug given to him against his consent without his consent but for the sole purpose of extracting a confession and he reported that to this Court in a second petition writ of certiorari, less than one year after the first was filed. Now gentleman, I have looked at this and I find it difficult to reconcile the statements and I can't understand, I can't understand how there can be consent at one time and lack of consent with the other. Because when that drug was administered in the night of January 1, 1954, it was administered only once and the consent or lack of the consent occurred only once. How can you say and tell a court in one term, it is given for a proper purpose with my consent and on the second term, it is given for an improper purpose and without my consent.
Byron R. White: Well, was there any -- was there any difference in the two instances that what suggested the defendant might have known it was given to him. He might have consented to have his objection but he might not have consented the attempts to being injected this certain kind of a drug, he didn't know what it was.
Edward J. Hladis: His first petition writ of certiorari Mr. Justice White reports -- indicates that hyoscine and scopolamine “are different names for the same drug”. You read that first petition that's on file in this Court. I mean it's quite obvious that he knew. He knew it was given to him.
Byron R. White: Was the evidence -- does the record indicate anything at all whether he knew what he was being injected with?
Edward J. Hladis: There's no indication that the doctor told him.
Byron R. White: So if (Voice Overlap) immaterial what anybody has suggested about this sense, the record doesn't show one way or another, does it?
Edward J. Hladis: I didn't get that sir, I'm sorry.
Byron R. White: Well, the record doesn't show one way or another whether he consented to it, was it -- does it?
Edward J. Hladis: No, it doesn't.
Byron R. White: It doesn't show one way or another whether he knew that he was being injected with hyoscine?
Edward J. Hladis: No, it doesn't. But I think it should make a difference to this Court for this reason.
Byron R. White: I know but it makes further immaterial what somebody else says then about the consent now.
Edward J. Hladis: I don't think its immaterial sir.
Byron R. White: Well, the record is silent in either way.
Edward J. Hladis: I understand. But this is a man's representation and who knows better than the petitioner himself whether he consented to something and he is presenting an issue to you namely coerced confession of which the petitioner himself is the judge and the best that this Court can do is review the record and if it goes along with the petitioner at all, it must rely upon his sincerity, upon his reliability. Now, if he is going to make one statement in one pleading in this Court in one direction and the opposite in the other direction or does this leave the petition --
Byron R. White: Well, in the first place, you can just say he consented to do an injection of hyoscine or just the injection?
Edward J. Hladis: The quotation reads that the drugs were administered to petitioner with his consent and would be a valid intention on the part of the police surgeon to alleviate the heroin withdrawal symptom. Prior to that point at page 4 of the petition, the description of hyoscine and scopolamine are given and it is there conceded that they are different names for the same drug.
Tom C. Clark: He was an addict, wasn't he?
Edward J. Hladis: I beg your pardon?
Tom C. Clark: He was an addict.
Edward J. Hladis: Yes sir, he was for approximately two years prior to his arrest.
Tom C. Clark: There's nothing in the record showing that he has suffered withdrawal symptoms before previously in other occasion.
Edward J. Hladis: No. No, there was no testimony attempted to be adduced in that point at all. Now, the administration that was given here was 1/230 per grain of scopolamine together with 1/8 grain of Phenobarbital. Now in his brief, counsel for the petitioner has set out a great number of medical authorities. We have examined and reviewed the same authorities in our brief. And this 1/230 for the grain is approximately 0.27 milligram of scopolamine and the normal therapeutic dose as reported by petitioners own authority is 0.5 milligram. During the course of number of questions here and I believe it was yesterday afternoon, counsel stated flatly that he was not making any claim of incompetency of trial counsel but did suggest that perhaps trial counsel was not as well equipped as he should have been to conduct the examination. Well we disagree and disagreed most heartedly. I think if you'll examine the cross-examination of Dr. Mansfield, the cross-examination of Dr. Hoffman as well as the direct examination of Dr. Proctor, you'll find that John Branion -- Mr. Branion was thoroughly familiar with the properties of the drug. There's one important item which is common to all three examinations. When he cross-examined Dr. Mansfield, he wanted to know whether this drug was used for twilight sleep. When he examined Dr. Proctor, the same question was propounded on direct and when he examined Dr. Hoffman, the neurosurgeon, the same question was propounded in cross-examination. And that's very significant --
William J. Brennan, Jr.: This was at the trial finding.
Edward J. Hladis: This is the trial, that's correct. And this is very significant because this use of drug in the field of narco-analysis and narco-interrogation began in obstetrics. It began in the early 1900s and the doctor from Texas came upon a flight suddenly. The twilight sleep was developed during the early 1900s and a man by the name of Dr. Gauss, G-A-U-S-S is actually the man who developed the technique. And Dr. Gauss' formula in order to induce twilight sleep was 1/6 grain of morphine plus 1/140 grain of scopolamine. Now, that's 1/140 of grain scopolamine is more of course than 1/230 of the grain. Three quarts of an hour later, 1/140 of grain is administered again, scopolamine alone. And a half hour later, the memory tester began. In other words, the time of the first injection, they say a cup was shown to the person. Then you come back and show the person the cup and if they still remember the cup, that means that the degree of anesthesia, and that is what narco-analysis and narco-interrogation is. That's an anesthetic. When you read the scientific journal, they speak of dissenting to level to bring him down. The degree of anesthesia is not high enough so they keep administering the drug until they reach that point. In 1916, a man by the name of Dr. House doing some obstetric work in Ferris, Texas; it was during the course of delivery and he had a woman, mother, prospective mother under twilight sleep. He was talking to her husband. And he asked her the questions -- asked him the questions and he answered them. He answered them truthfully. But the point is that when she came out, she had total amnesia for the incident. She didn't remember it at all. But immediately Dr. Ferris felt that he had something in the field of -- I don't want to call it psychiatry because in those days, psychiatry was not -- it was just pioneering. He felt that something could be done. The newspapers hit upon it and we had the famous phrase “truth serum”. Of course all your scientific man, even to this day throw their hands up at the term or phrase “truth serum”. One school did take it on and that was the School of Crime Detect -- Crime Detection Laboratory which was attached to the Northwestern University Law School. We have there a man by the name of Goddard who led that group. He was associated and assisted by Muehlberger and Keeler. And Keeler later ran a crime detection lab and they used this technique. They used it on 25 volunteers and he made a study of it which is reported in 1932 I believe in Hygeia and his recommendation was that in order to use scopolamine for purposes of narco-analysis or narco-interrogation. This is the method. Your initial injection 1/100 of a grain hypodermically and then you have additional hypodermical or hypodermic injections of 1/200 of a grain every 20 minutes for an average of three to six injections until the subject reaches the proper stages of their interrogation. The important thing to remember that under this system, it is given on an anesthesiologist and the time element is anywhere from an hour and a half to three hours and you have an average here. I withdraw that. I'm sorry. And your initial injection of 1/100 is actually more than twice that was administered here on the first of January and then for three to six additional injections, you have 1/200 of a grain which continues. If you total this out gentlemen you have an average here of 10 times the amount, 10 times the amount that was administered to this particular individual in order to achieve any kind of narco-analysis which is necessary in order to induce a confession such as is claimed by the petitioner in this particular incidence. Now --
Potter Stewart: None of this is in the record. This is in the literature.
Edward J. Hladis: I beg your pardon. This is in the literature, yes. Actually, this part of the research is triggered by several questions of Mr. Justice Black during the course of our last argument. Now, what are the other uses for -- of scopolamine? Those are analyzed in the medical authorities which have been advanced by counsel for the petitioner. A very common use is the preparation for anesthesia, preanesthesia; the reason being that it contracts the Salisbury muscle that maintains dryness. It is used in the field of ophthalmology to produce psychoplegia. As I explain the last time to triple or to paralyze the accommodation of the lens to enable the examination so that you cannot see near what you can see far. An interesting thing, I believe its fine reports that it was used by the Air Force for air sickness. And the amount of dose that was given was three-tenths of a milligram and study shows that it was given without any impairment of military efficiency. I think that's quite significant. You not only have a man flying a plane, this is war time activity because after all, the airplane during war time is secondary. It's only a means of transportation. You have a pilot and must maintain formations. You have a navigere that must make mathematical calculations, you have a bombardier that must make mathematical calculations and you have a gunner whose reflex is better be in top shape. Now gentlemen, do you think for one moment as these studies indicate that the Air Force have administered three-tenths of a milligram if at any time that have endanger tripling those men, their reflexes to the point that they could not operate efficiently and it's only -- yes, sir.
Arthur J. Goldberg: Perhaps the Air Force also have been given Phenobarbital (Inaudible), doesn't it?
Edward J. Hladis: The Phenobarbital, no. At least doctor's finding does not report that. The Phenobarbital actually, even as Dr. Proctor testifies a very low dose. This is not in the record. This is part of inquiries I have made myself with several doctors. And the purpose of this is I think there are two consistent drugs. The Phenobarbital going with scopolamine didn't do anything at all. What it did do, it guaranteed a long ranged sedation. In other words, give him rest into the next morning because he had these tremendous pains. It's the scopolamine which in this treatment and incidentally that is one of the tricks advanced by the petitioner. He said -- he states the fact that the use of scopolamine is a recognized narcotic withdrawal. It is the scopolamine which acts quickly and you've got to do it because you've got these muscles down here which are contracting and the Phenobarbital carries you along the line. Now, much has been said here, cases tried defended on the theory that amnesia had developed. Now, the key to this treatment that uses scopolamine narco-analysis is amnesia. If you read the petitioner's testimony, it's indeed significant that he remembers the favorable items but forgets the unfavorable. And there is no record or no history of the partial amnesia in this type of treatment. In this trial, namely the Boone trial, he says he did not remember the Assistant State's Attorney taking the statement. The record will show and he was impeached by the -- by his testimony in Stinson trial where he did remember the State's Attorney. He remembered in the following morning on Saturday when he signed the statement and remembered him to be the same man that talked to him the previous night. His testimony on psychoplegia, Dr. Proctor his own witness said, “You can't see near you can see far.” This testimony is exact reverse. Pre-anesthesia, the quickest reaction is thirst. No complaint of thirst here at all. And I think the most significant statement that we have in this record is when he requested the doctor the second time that was on Sunday. He told the doc, he says, “Doc, those didn't do me any good,” words of that effect which would seem to indicate that there was hardly a threshold of fact there and certainly one which does not go to the nervous system.
Earl Warren: Mr. Hladis.
Edward J. Hladis: Yes, sir.
Earl Warren: Did they see some place where the doctor left some other medication with him?
Edward J. Hladis: That is right.
Earl Warren: And he gave instructions to take it --
Edward J. Hladis: At midnight.
Earl Warren: -- midnight and he took it almost immediately?
Edward J. Hladis: Well, that was he says. There was a dispute -- there's a dispute in the evidence on that.
Earl Warren: There is a dispute of that.
Edward J. Hladis: That's right. That's (Voice Overlap), yes.
Byron R. White: But there was this Phenobarbital.
Edward J. Hladis: That's right. It was a -- he gave 1/8 grain at the time the doctor visited him and he left one-quarter of grains if I remembered correctly. Incidentally gentlemen, his own testimony indicates that the doctor spent but a few moments with him. When you examine the studies in the field of narco-analysis, that is a long process just like any anesthesia. I see that my warning sign has flashed and I would like close with this remark. Many questions have been asked, many incisive questions. But the question was propounded yesterday for the first time and also picked up today by Mr. Justice Harlan and later by Mr. Justice Stewart. Weren't all these matters before the trial judge and the jury and aren't you asking us to make a finding of fact. Gentlemen, basically that is the decisive question in this case because if this Court is to give this petitioner the relief that he asks for, he must of necessity ask this Court to substitute his judgment for that of the trial judge who saw the witnesses on the preliminary of the jury who saw the witness. And he must ask this Court to ascribe more credibility to Dr. Proctor his expert as against Dr. Mansfield and Dr. Hoffman, and incidentally in the Court of Appeals in his own brief he conceded that Dr. Mansfield was entitled to be accorded more weight for the testimony was entitled to be accorded more weight than that of Dr. Proctor. Now that, gentlemen, to me is the case here. It's a question of fact. We do not have an undisputed drug-induced, drug-influenced confession here. We have a confession that was taken and acclaimed is made that it was drug-induced and that claim was made seven years ago in the Criminal Court of Cook County and that fact issue was found against him.
Speaker: Could I ask you a question?
Edward J. Hladis: Yes sir.
Speaker: You referred to the first petition for certiorari in which you said that the petitioner described the drug as alternatively hyoscine and scopolamine. Is that the same alternative description appeared in the record, the trial record?
Edward J. Hladis: Yes, Dr. Hoffman gave that testimony.
Speaker: Can you give me the citations to it?
Edward J. Hladis: Surely, page 1173. Well, Mr. Justice Harlan, when I give this page, I'm referring to the transcript.
Speaker: Transcript.
Edward J. Hladis: Yes.
Speaker: The titled transcript.
Edward J. Hladis: There are several (Voice Overlap) there.
Speaker: Yes.
Edward J. Hladis: -- there. Page 1173, Dr. Hoffman testified scopolamine or hyoscine are the same and that was the big issue in the post-conviction hearing in Illinois because then the claim was made that was given against this consent for a sinister purpose and on top of that that Dr. Mansfield withheld this information. The Supreme Court of Illinois told the petitioner, “Well, you don't have a constitutional right to a label.” The thing that's important to us as far as the Constitution is the drug, its nature and its effect and that was before us.
Speaker: Was Dr. Hoffman a state witness?
Edward J. Hladis: Yes. He testified surrebuttal during the trial before the jury.
Speaker: The question you've just read, was that the result of that question on direct cross-examination? Well, never mind, I'll get the record.
Edward J. Hladis: I'll get it for you in a minute sir. That was on cross-examination (Voice Overlap).
Speaker: Cross-examination.
Edward J. Hladis: That's right.
Earl Warren: Mr. Hladis. Would you --
Edward J. Hladis: Yes, sir.
Earl Warren: -- mind taking just a moment to tell us about these other crimes of this man confessed at that time where according to counsel, he was acquitted to one -- and another the victim said that he was not the man who had done it and various other things. Would you mind to tell us about that?
Edward J. Hladis: First of all, I have that in my notation. Thank you very much for the suggestion because I recall the question by Mr. Justice Brennan yesterday as to whether those are before the trial court. Of course, the easiest way to find out whether they're before the trial court is to look at the record from the Supreme Court of Illinois, you'll find it's not in there and it's true that Judge Butler did make some inquiries. But he had to make the inquiry to rule on the objection and the best that Judge Butler did find out was that there were other crimes. But Judge Butler this day on the basis of this record, doesn't know what those crimes were and neither did the Supreme Court of Illinois because the petitioner kept them out and he kept them out in the grounds where they're highly prejudicial. Now, they are the Stinson, the Thompson and the Johnson item. Johnson is a gentleman that was coming home and stopped at the local pub and it was late in the evening. And he was hit -- as I read the medical history about here. He did not die immediately. And during the course of -- certain statement is made, he characterized his difficulty as a result of an action. It is true that during the course of the interrogation on January 1, 1954, the petitioner did confess to the Johnson murder of the Johnson assault which later resulted in murder. Now, the petitioner is trying to develop now the idea that there was no murder because the man said, it was an accident. Well, I said the last time and I say once again, judging the course of the thrust of the blow and it was in the evening as I recall it, how does he know what hit him. You're walking alone the street that could happen to anybody and Mr. Johnson would not be the first case of a man who was struck in the head and felt that was a result of an accident and later was found to be the result of a murder. As far as the Thompson case is concerned, that's the one where he didn't remember. And I believe that's the case where the hassle developed between Officer Cagney and the deputy coroner. And the hassle developed precisely over this. The deputy coroner had suggested that the officer go out and get some more information. Well, these were December 1958 assaults and murders. I think it appears in the record certainly in the coroner's inquest that Officer Cagney had been working since that time and he felt as though that he had made the case. And it's over this remark about his going on to get some more dope -- dope by mean information. That was the language that was used that Officer Cagney became quite excited. Now, it's true that the petitioner was not represented by a counsel here. Under the Illinois law, the purpose and that's primary the problem. The purpose of an inquest to determine the cause of death and if there'd be a felonious death, the statute requires that person who is suspected of causing it be held over the grand jury. That's the very limited power with -- of an Illinois coroner's inquest. His sister was there. A point was made yesterday about his reluctance to testify. He was warned. Now if you read the inquest, there's a pattern there. When they said, “Do you want to testify?” He either stood mute and I believe -- or I think he stood mute both times or shook his head no. Then he asked, “Do you want to tell the story?” The answer was “yes”. Now, the Stinson, I don't know what happened in the Stinson case and if you look at the case on the evidence and you think the state would never have any trouble. The man stole the shoes. He stole the overcoat. He stole the watch. By the man I'm talking about the petitioner. They have the man to whom he sold the -- to whom he gave the shoes and they also have the man to whom he sold the watch and he's also -- he gave the coat. They go to trial. They go to a jury with the finding of not guilty. I appreciate counsel's argument. I mean he wants to ascribe some degree of infallibility to that particular jury. He was able to look into Townsend's mind and say that confession was not voluntary therefore, none of them are voluntary. The best that I can say Mr. Chief Justice on that is that, to me, it establishes one thing. I've mentioned it before and I think it's worth mentioning again that even in Cook County, Illinois, if for some reason or other in what the reason is here but even in Cook County, Illinois, a jury has some doubt regardless of how heinous the crime, they'll come back with the verdict of not guilty. And I think when you examine that in this proper perspective, it points out that there is fairness. And that we do not have a climate of sequestering and enforcing people in this situation such as it's been implied here in one remark or another.
Speaker: Before you sit down.
Edward J. Hladis: Yes, sir.
Speaker: I'd like to ask you one more question about these confessions. At the second hearing before Judge Igoe, was there any proper proof made by the petitioner respecting the circumstances of these confessions or as to their truth or falsity, the collateral confessions that was rejected by Judge Igoe.
Edward J. Hladis: No. The only offer that I can find Mr. Justice Harlan, you'll find in the transcript of the proceedings of June 12, 1959 which is here, page 64. And at that time, counsel for the petitioner informed the Court that he desire to recall some state witnesses and ask them one or two questions about it, just one or two.
Speaker: That's the record before Judge Igoe.
Edward J. Hladis: That is the record before Judge Igoe after the Jennings remand.
Speaker: After the remand, yes.
Edward J. Hladis: That is correct. It's June 12, 1960 -- 1959, I'm sorry. You'll find that at page 64.
Speaker: And what disposition did Judge Igoe made to that?
Edward J. Hladis: Well, as I remember that sir. At that time, Judge Igoe advised the petitioner that he had the state court record and that he was going to study it. Now, how far he had gone, I don't know. It's been a little while since I read the transcript of the proceeding, how far he went in his remarks. But he felt that he showed -- look at the record first and it was this point as I remember it, the counsel said, “Well, I just want to recall some state witnesses and ask them one or two questions.”
William J. Brennan, Jr.: You mean that's the extent to which counsel sought supplementing in the state record --
Edward J. Hladis: That is right. Now this -- this information arose out of your question and your question in the last argument. It was embodied in a supplemental memorandum, and at that time, I searched those two transcripts rather carefully and I tried to give the petitioner every benefit of the doubt.And this is the best I can come up with.
Byron R. White: Judge Igoe took that under consideration?
Edward J. Hladis: June 12 until the 24th. He had the state court record and then he down with the decision in the 24th.
Byron R. White: He did indicate one way or another whether he thought he had the power to deal it with the record.
Edward J. Hladis: As I recall not sir and he made no such indication and I have to -- I -- that's a qualified no.
Arthur J. Goldberg: Alright. (Inaudible) confession?
Edward J. Hladis: Yes.
Arthur J. Goldberg: (Inaudible) all these confessions?
Edward J. Hladis: Yes.
Arthur J. Goldberg: There's no proof that (Inaudible) of the state court, am I correct?
Edward J. Hladis: That's right. A pleading was advanced about -- based upon Brown versus Allen and Judge Igoe determined that issue first because that was the position the State took. That's how he got into the additional answer in this Court.
Tom C. Clark: Of course, that was canvassed and it was based in the record, wasn't it?
Edward J. Hladis: I beg your pardon sir.
Tom C. Clark: That question was canvassed and was in the record of the state court that Igoe was looking at the question of the confession.
Edward J. Hladis: That is correct in its entirety. And the reason being, additional items are not there as I said before was because the petitioner in fact will be kept alone.
Arthur J. Goldberg: Does that mean that some of the arguments (Inaudible)?
Edward J. Hladis: The way the -- I think both of you gentlemen are talking about different items. You're talking about the coroner's inquest, the pleadings of paragraphs 18 in that area and Mr. Justice Clark, I believe, he's talking about the confession.
Tom C. Clark: I'm taking about the post-conviction -- state post-conviction trial -- hearing where I understood counsel to say that he was there and that's presented down and then he canvassed all of the facts of this case.
Edward J. Hladis: First time that I remember sir that an attempt was made to bring the confessions of other crimes in the coroner's inquest picture into this proceeding was in this federal habeas corpus proceeding. I don't remember it being advanced any other time on the state court's side. And the reason that it was into coming back to your remark was -- is this. During the course of both the preliminary hearing and the motion to suppress as well as the hearing before the jury, the counsel called the defendant for the petitioner, Mr. Branion, conducted an examination which in the view of the State's Attorney was rather broad and he sought to use this inquest for indecent purposes and he was stopped. And the reason he was stopped was because counsel said they're highly prejudicial. Now, that characterization was somewhat cast aside yesterday by opposing counsel but I think anybody experienced in trial or when a lawyer gets up and said it's highly prejudicial, he knows what it is and he doesn't want it in there. As we say in our brief, it was the realization that you have voluntary disclosures.
Speaker: The current thing that I'm peculiarly interested in myself is whether or not the Igoe hearing following the remand from this Court, the petitioner sought to introduce any evidence with respect to this collateral confessions as I call them and whether if he did, whether he was denied that opportunity.
Edward J. Hladis: As I said before, Mr. Justice Harlan and as I remember it, that reference that I gave you is the --
Speaker: Are the only what?
Edward J. Hladis: -- constitutes the only offer that was made to Judge Igoe after the remand as to what his intensions were.
Speaker: Thank you.
Earl Warren: Mr. Leighton.
Edward J. Hladis: Thank you very much.
George N. Leighton: Mr. Chief Justice, to answer Mr. Justice Harlan's question more precisely, Mr. Hladis was not representing the respondent before Judge Igoe. If you look in the report of proceedings of June 12, 1959 on page 61 of the report of proceeding, I asked Judge Igoe for a full plenary hearing with the opportunity to present evidence, point three of the petitioner's brief before Judge Igoe prayed for an opportunity to be heard and Judge Igoe denied that opportunity by his memorandum order of June 24, 1959. Now, Your Honor, I would like to have you accept my answer since Mr. Hladis wasn't there. I asked for an opportunity to be heard, to introduce evidence to be heard in the full sense of that term. Judge Igoe denied that opportunity.
Speaker: It's at page 61 of the record --
George N. Leighton: 61 one, yes. Yes, page 61 and if you look -- if Your Honor will please look at my brief before Judge Igoe, point three, I asked him for a hearing and urged it because I wanted an opportunity. In fact, I even went out with some rather language that at least when the man is executed, when he is taken to his grave, we can all be satisfied, he had a final consideration of his question. And Judge Igoe denied that opportunity. Now, that closed it. Judge Igoe ruled on the respondent's motion to dismiss in effect and held that he was satisfied. In other words, he took the court records. And to answer Mr. Justice Clark's question with regard to the confessions, I did represent this petitioner in the post-conviction petition. I did refer to those confessions. Now, my difficulty, if Your Honor please, is the use of the word “canvass”. On a motion to dismiss, all that was done was the petition was filed. I made reference of these confessions, asking for the same opportunity before Judge Butler. I thought if Judge Butler had given me the opportunity to be heard, he might have been persuaded with the fact which Mr. Hladis has not answered Your Honor's question. He didn't' tell you about Gus Anagnost, saying that X had assaulted him with a brick and then a moment later, they have taken a confession from Townsend after this drug injection that he had robbed Gus Anagnost. You see, I was hoping that if I could ever get a judge, a trial judge, to listen to me, to hear this evidence, he might be persuaded all these confessions were like Stinson was. And with regard to the Stinson prosecution, Mr. Hladis didn't touch upon the point that these items of property of the deceased found in and about Townsend's room was shown to the jury to have been in the possession of other persons. That's why the jury found him not guilty. That's why they acquitted him. They didn't acquit him on his specious malfunctioning of the jury system. They took all of it and they found him not guilty because he didn't believe the confession and I was hoping if I can get before a judge would hear the evidence, he might conclude with me that this confession of Boone case was as furious as the one in the Stinson case, a furious as the one that Gus Anagnost case, as furious as the one in the Thompson case, as furious as the one in the Johnson case. That's what I want --
Byron R. White: The confessions of these other crimes, were there any written confessions?
George N. Leighton: Before Judge Butler in the Boone case?
Byron R. White: Yes. The trial of this case -- the preliminary hearing before Judge on the most of (Inaudible).
George N. Leighton: Yes.
Byron R. White: Now, the question would be different if there was a direct confession.
George N. Leighton: That's right, Your Honor.
Byron R. White: And in that the confession was that -- was the other crime (Voice Overlap)?
George N. Leighton: No, Your Honor. These were separate -- integrally separate, yes. Now, one other point about Judge Hoffman and I wish to emphasize this point that when Judge Hoffman was asked this question about the identity of scopolamine and hyoscine before the jury. The admissibility of the confession had been determined by Judge Butler and I have said this time and again that the only place in this record where anyone thought to ask anyone who knew about the identity of scopolamine with hyoscine was on rebut -- on surrebuttal as Mr. Hladis said, on some surrebuttal when the admissibility of the confession have been determined. When the only question was the credibility to be given the confessions under the Illinois law and that matter was resolved to the jury. Now Your Honors, I --
Arthur J. Goldberg: You said that the confession that just as this murder was (Inaudible)
George N. Leighton: That's right, Your Honor.
Arthur J. Goldberg: Were there any evidence in the record that indicate that those confessions were disputed highly (Inaudible) --
George N. Leighton: Oh no.
Arthur J. Goldberg: -- than this conviction?
George N. Leighton: No. Your Honor, my use of that word is at the fact that the coroner's hearing indicate that in case of Johnson -- Thomas Johnson -- you see, if that confession ever was offered in evidence and the evidence of the circumstances of Johnson's death were put against it. My idea of it is that it just wouldn't hold one when the man tells a doctor and his sister and everybody else that he had an accident, of course the state will say, he was hit in the head. We don't know how he was hit. No one saw he was hit. He might have been hit by a truck. We don't know. People are hit in the head with trucks and other forms of accident. This man said he had an accident. That was my point and with regard to Gus Anagnost when the victim himself says that that's not the man and that they have a confession that he was the person. You see, that's what I meant.
Potter Stewart: All of these victims were skid road dwellers, weren't they?
George N. Leighton: No Your Honor, they were not.
Potter Stewart: No?
George N. Leighton: No, yes, they were not. Thank you, Your Honor.
Earl Warren: So gentlemen before we recess, I just want to express my appreciation to both of you. I understand that -- Mr. Leighton that you were appointed by the court below to represent this man and you have certainly represent him for a long time in a very diligent and very efficient manner and I want to express the appreciation of the Court to you for that. And Mr. Hladis, I also want to help you -- want to thank you for being so helpful to the Court and for representing your state in such a fair and diligent manner.
Edward J. Hladis: Thank you, Your Honor.